Citation Nr: 0810391	
Decision Date: 03/28/08    Archive Date: 04/09/08

DOCKET NO.  06-01 595	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE

Entitlement to special monthly pension on account of the need 
for regular aid and attendance or housebound status.



ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel




INTRODUCTION

The veteran had active military service from October 1961 to 
October 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

On a January 2006 VA Form 9, Appeal to Board of Veterans' 
Appeals, the veteran checked the box indicating that he had 
read the statement of the case and he was only appealing 
certain issues.  Then, he specified "housebound benefits" 
as the issue he desired to appeal.  On its face, this 
statement may be read to limit the veteran's appeal.  
However, because he is unrepresented, and when a liberal 
reading is applied to his substantive comments made on 
appeal, the Board finds that the veteran is appealing both 
ways to achieve special monthly pension.


FINDINGS OF FACT

1.  The veteran is not blind or nearly blind, or a patient in 
a nursing home.  There is no factual need for aid or 
attendance of another person.

2.  The veteran does not have a single disability rated as 
permanent and total.  He is not housebound.

3.  The veteran is not over the age of 65.


CONCLUSIONS OF LAW

1.  The criteria for special monthly pension on account of 
the need for regular aid and attendance have not been met.  
38 U.S.C.A. §§ 1502, 1521 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.351, 3.352 (2007).

2.  The criteria for special monthly pension on account of 
housebound status have not been met.  38 U.S.C.A. §§ 1502, 
1513, 1521 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.351, 
3.352 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).  

The Board finds that all notification and development action 
needed to render a decision as to the claim on appeal has 
been accomplished.  Through a September 2005 notice letter, 
the RO notified the veteran of the information and evidence 
needed to substantiate his special monthly pension claim.  A 
form concerning aid and attendance and housebound status was 
provided to the veteran for a doctor to fill out to support 
his claim.  The veteran did not return the form.

The Board also finds that the September 2005 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In that letter, the RO notified the 
veteran that VA was responsible for obtaining relevant 
records from any Federal agency and that the RO would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency, such as from a state, private treatment 
provider, or an employer.  Additionally, the notice letter 
requested the veteran to submit medical evidence regarding 
his disabilities.  The veteran was also told to send in any 
evidence in his possession that pertained to the claim.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issue on appeal.  The veteran's treatment records from the VA 
Medical Center (VAMC) in Ann Arbor, Michigan, have been 
obtained and associated with the claims file.  Other than the 
veteran's DD-214, his service records are not in the claims 
file.  However, those records are not necessary in the 
adjudication of the special monthly pension claim.  
Significantly, the veteran has not otherwise alleged that he 
receives treatment from private provider or that there are 
any outstanding medical records probative of his claim on 
appeal that need to be obtained.  Although a medical 
examination was not provided, one is not necessary to 
adjudicate the matter.  As discussed in more detail in the 
analysis section, the evidence of record contains sufficient 
evidence to decide the claim.

II. Analysis

The veteran seeks special monthly pension on account of the 
need for regular aid and attendance.  Increased pension at 
the aid and attendance rate is payable when the veteran is 
helpless or so nearly helpless that he requires the regular 
aid and attendance of another person.  38 U.S.C.A. 
§§ 1502(b), 1521 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.351(a), (b) (2007).  To establish a need for regular aid 
and attendance, the veteran must (1) be blind or so nearly 
blind as to have corrected visual acuity of 5/200 or less, in 
both eyes, or concentric contraction of the visual field to 5 
degrees or less; (2) be a patient in a nursing home because 
of mental or physical incapacity; or (3) show a factual need 
for aid and attendance.  38 U.S.C.A. § 1502(b); 38 C.F.R. 
§§ 3.351(c) (2007).

A factual need for aid and attendance includes the inability 
to dress, undress, keep ordinarily clean and presentable, 
feed oneself through loss of coordination of the upper 
extremities or through extreme weakness, or attend to the 
wants of nature.  It includes the frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid.  A need for aid and attendance also includes either 
physical or mental incapacity that requires care or 
assistance on a regular basis to protect against the hazards 
or dangers incident to the daily environment.  Additionally, 
an individual who is bedridden, as that term is defined by 
regulation, meets the criteria for aid and attendance.  
38 C.F.R. § 3.352(a) (2007).

Bedridden is defined as a condition that, through its 
essential character, actually requires that the veteran 
remain in bed.  The fact that a veteran has voluntarily taken 
to bed or that a physician has prescribed rest in bed for the 
greater or lesser part of the day to promote convalescence or 
cure will not suffice.  38 C.F.R. § 3.352(a).

The particular personal functions which the veteran is unable 
to perform should be considered in connection with the 
veteran's condition as a whole.  The evidence need only 
establish that the veteran is so helpless as to need regular 
aid and attendance, not constant need.  Determinations that 
the veteran is so helpless as to need regular aid and 
attendance will not be based solely upon an opinion that the 
veteran's condition requires the veteran to be in bed.  They 
must be based on the actual requirement of personal 
assistance from others.  38 C.F.R. § 3.352(a).  The veteran 
must be unable to perform one of the enumerated disabling 
conditions, but the veteran's condition does not have to 
present all of the enumerated disabling conditions.  Turco v. 
Brown, 9 Vet. App. 222, 224 (1996).

A veteran receiving nonservice-connected pension may receive 
the housebound-rate of special monthly pension if he has a 
single disability rated as permanent and total (but not 
including total rating based upon unemployability under 
38 C.F.R. § 4.17) and (1) has additional disability or 
disabilities independently ratable at 60 percent or more, or 
(2) by reason of disability or disabilities, is permanently 
housebound but does not qualify for special monthly pension 
at the aid and attendance rate.  38 U.S.C.A. § 1521(e); 
38 C.F.R. § 3.351(d) (2007).

A veteran will be determined to be permanently housebound 
when he is substantially confined to his house (or ward or 
clinical areas, if institutionalized) or immediate premises 
due to disability or disabilities which it is reasonably 
certain will remain throughout his lifetime.  38 U.S.C.A. 
§ 1502(c) (West 2002); 38 C.F.R. § 3.351(d)(2).

According to the Unites States Court of Appeals for Veterans 
Claims (Court), in the case of a veteran over the age of 65, 
there is no need for a single 100 percent disability before 
special monthly pension based on being housebound may be 
granted.  In the case of a veteran 65 or older, housebound 
benefits can be awarded where in addition to age, he has 
disability rated at 60 percent or more; or is substantially 
confined to his home.  Hartness v. Nicholson, 20 Vet 
App. 216, 220-22 (2006).

For purposes of housebound benefits, the Court held that 
being substantially confined to the home, means an inability 
to leave to earn an income.  Absent a regulation by the 
Secretary defining the term substantially confined, the Court 
held that the term may conceivably be more broadly construed.  
It found that Congress intended to provide additional 
compensation for veterans who were unable to overcome their 
particular disabilities and leave the house in order to earn 
an income as opposed to an inability to leave the house at 
all.  Hartness, 20 Vet. App. at 220-22; cf. Howell v. 
Nicholson, 19 Vet. App. 535, 540 (2006) (substantially 
confined means the inability to leave the house except in 
instances of seeking medical treatment).

The veteran contends that special monthly pension is 
warranted as a result of arthritis, a blood disorder, high 
blood pressure, and sleep impairment.  He states that he is 
home all the time and experiences extreme pain in the back, 
shoulders, and knees.  He also states that he gets weak and 
dizzy after physical exertion.

The veteran does not have any service-connected disabilities.  
In August 2005, he was awarded nonservice-connected pension.  
For pension purposes, the RO considered the following 
disabilities:  obstructive sleep apnea, evaluated as 
50 percent disabling; hypertension, evaluated as 10 percent 
disabling; osteoarthrosis of the right shoulder, evaluated as 
10 percent disabling; osteoarthrosis of the left shoulder, 
evaluated as 10 percent disabling; osteoarthrosis of the 
lumbar spine, evaluated as 10 percent disabling; and 
thrombocytopenia, evaluated as noncompensably (zero percent) 
disabling.  The combined evaluation was 70 percent disabling 
and the disabilities were found to be permanent and total for 
purposes of nonservice-connected pension.

Regarding the issue of aid and attendance, there is no 
indication that the veteran is blind or so nearly blind as to 
have corrected visual acuity of 5/200 or less, in both eyes, 
or concentric contraction of the visual field to 5 degrees or 
less.  Treatment records from the Ann Arbor VAMC regularly 
reflect normal assessments of the head, eyes, ear, nose, and 
throat.  The treatment records do not include results from 
any visual acuity testing.  Nonetheless, the treatment 
records do not in any manner suggest that the veteran has 
such poor vision to require aid and attendance; nor has the 
veteran contended that to be the case.  There is also no 
indication that the veteran is a patient in a nursing home 
because of mental or physical incapacity.  The evidence shows 
that he lives at home with his wife.  Thus, the veteran is 
not so helpless to need aid and attendance under those two 
requirements.

The Board also finds that the evidence does not show a 
factual need for aid and attendance.  The VA treatment 
records do not contain evidence that the veteran requires a 
special prosthetic or orthopedic appliance; nor has the 
veteran alleged that he uses any such device.  Additionally, 
the evidence does not demonstrate that the veteran has an 
inability to dress, undress, keep ordinarily clean and 
presentable, feed oneself through loss of coordination of the 
upper extremities or through extreme weakness, or attend to 
the wants of nature.  Moreover, the evidence does not show 
that the veteran experiences physical or mental 
incapacitation.

A review of the VA treatment records reveals that the veteran 
has been diagnosed with the disabilities that were considered 
for pension purposes; that is, obstructive sleep apnea, 
hypertension, thrombocytopenia or low platelets, and 
osteoarthrosis or degenerative joint disease of the shoulders 
and the lumbar spine.

In March 2005, it was noted that the veteran had a good 
appetite with no nausea or vomiting.  Urination and bowel 
movements were normal.  He did not have nosebleeds or bruises 
as a result of his thrombocytopenia.  The veteran reported 
that he has some limited range of motion of the right 
shoulder when there was pain.  On examination, the veteran 
had full flexion with pain.  Although he would become winded, 
the veteran was able to walk up a flight of stairs.  The 
veteran did not experience shortness of breath when he walked 
on a treadmill.  He reported drinking a six-pack of beer per 
week.

An April 2005 record documented that the veteran had no 
bruising or easy bleeding.  He stated that he was averaging 
one or two beers per day.  X-rays taken in May 2005 reflected 
moderate osteoarthrosis of the right shoulder and mild 
osteoarthrosis of the left shoulder and lower lumbar spine.  
In June 2005, an ultrasound of the right shoulder showed 
moderate degenerative changes.

In July 2005, the veteran had some weakness with abduction of 
the right shoulder and some pain with resistance and 
adduction.  There was no tenderness to palpation and the 
veteran was assessed with asymptomatic degenerative join 
disease of the right shoulder.  It was noted that the veteran 
enjoyed regular exercise and worked out at the gym.  He 
reported that he was still drinking alcohol on weekends and 
at other times.

A September 2005 record noted the veteran's complaints of 
pain and tingling in the right shoulder.  He reported having 
pain when he combed his hair and put on his coat.  The 
veteran was performing the prescribed exercises to treat the 
symptoms.  He stated that he also had diffuse stiffness in 
the morning that resolved with activity.  On examination, the 
veteran had pain and tenderness to palpation over the 
shoulders, but he had full bilateral range of motion of the 
upper extremities.  The veteran was diagnosed with probable 
bursitis or tendonitis.  It was recommended that he continue 
his exercises.  Later that month, it was noted that the 
veteran had stopped drinking beer and he was walking three 
miles daily.  The veteran stated that he was exercising with 
light weights.  He had pain in his right bicep when he 
reached to pick up things.  He reported that his shortness of 
breath had resolved.

During an October 2005 visit, the veteran reported that he 
would go to the local gym to use the whirlpool and steam 
room.  In a November 2005 record, a physician noted that the 
veteran was requesting that the physician write a letter 
stating that the veteran was housebound.  The physician 
explained to the veteran that he could not write a letter 
stating such, because the veteran was not home bound as he 
was able to walk, come to appointments, and go out of the 
house to do things.

It is apparent from the evidence that the veteran's 
disabilities cause impairment and that he is not currently 
employed.  However, the medical evidence does not reflect 
impairment that results in the requirement of aid and 
attendance.  Although he has experienced physical impairment 
of pain and weakness, the veteran has been able to exercise 
daily, to include walking up to three miles daily.  He has 
also been able to perform everyday activities without 
assistance, such as combing his hair, putting on his coat, 
and drinking beer.  The evidence does not show loss of 
coordination of the upper extremities, but rather full range 
of motion.  He does not have a genitourinary or digestive 
dysfunction that could prevent him from attending to the 
wants of nature.  Clearly, neither physical nor mental 
incapacity has been evidenced.  Significantly, although the 
veteran lives at home with his wife, he has not stated that 
he requires her assistance to perform any activity.  Based on 
the evidence, the veteran is not unable to perform even one 
of the enumerated disabling conditions.  Additionally, the 
evidence does not suggest that the veteran's disabilities 
require that he remain in bed.  This is shown by the 
veteran's active lifestyle and the absence of any prescribed 
bed rest in the treatment records.

Considering the evidence of record, a factual need for aid 
and attendance, in addition to the necessary visual 
impairment and nursing home requirement, has not been 
evidenced.  These findings are shown by the preponderance of 
the evidence.  Thus, the benefit-of-the-doubt doctrine is not 
for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  
Accordingly, special monthly pension on the account of the 
need for regular aid and attendance is not warranted.

With respect to the issue of housebound status, the veteran 
does not meet the general eligibility requirements, because 
he does not have a single permanent and total disability.  In 
fact, his highest rated disability is obstructive sleep 
apnea, evaluated as 50 percent disabling.  Because the 
veteran is 64 years old, this requirement must still be met 
in order to achieve the equivalent of housebound status.

The VA treatment records do not contain evidence that 
indicates that a total rating is warranted for any of the 
veteran's disabilities.  For instance, there is no evidence 
of chronic respiratory failure with carbon dioxide retention, 
cor pulmonale, or a tracheostomy, related to the veteran's 
sleep apnea.  See 38 C.F.R. § 4.97 (Diagnostic Code 6847) 
(2007).  Concerning the veteran's thrombocytopenia, his 
platelet count has not been less than 20,000 with active 
bleeding.  See 38 C.F.R. § 4.117 (Diagnostic Code 7705) 
(2007).  Additionally, the evidence does not show that there 
is ankylosis of the entire spine.  See 38 C.F.R. § 4.71a 
(Diagnostic Code 5242) (2007).  Furthermore, the rating 
schedule does not provide for a total schedular rating for 
hypertension or the shoulder disabilities.  See 38 C.F.R. 
§§ 4.71a (Diagnostic Codes 5200-5203), 4.104 (Diagnostic 
Code 7101) (2007).

In any event, the evidence of record does not reflect actual 
housebound status.  As stated by the VA physician in November 
2005, the veteran has been able to walk, attend to 
appointments, and generally go outside to do things.  Without 
evidence of being substantially confined to the home, actual 
housebound status is not shown.  Therefore, by the 
preponderance of the evidence, special monthly pension on the 
account of housebound status is not warranted.


	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to special monthly pension on account of the need 
for regular aid and attendance is denied.

Entitlement to special monthly pension on account of 
housebound status is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


